CONCURRING OPINION.
While I concur in the court's opinion so far as it goes, it seems to me that we might well have based our ruling rather and entirely upon the following considerations:
The case here involves the interstate transportation of freight by motor truck, and the charges made by the state for single trips in such commerce. The authority of the state is not plenary, but is subject to the constitutional limitation that interstate commerce shall not be unduly burdened. And while it is well settled that the state may exact compensation from interstate carriers by motor trucks for the use of the state's highways, it is equally well settled that such an exaction must be measured in such a manner and in such amounts as will have a fair and reasonable relation to the cost of construction, maintenance, and policing the highways, and that any exaction in excess of this, in whatever guise it may appear, cannot be sustained. Most of the authorities are collated, and the effect thereof is well stated in State v. Mizell, 128 Fla. 125,174 So. 216. See also McCarroll v. Dixie Lines, 309 U.S. 176, 60 S.Ct. 504, 84 L.Ed. 683, 687; Ingels v. Morf, 300 U.S. 290, 57 S.Ct. 439, 81 L.Ed. 653, and other cases noted in 37 Am. Jur., p. 574 et seq.
The legislature has laid down in its schedule of normal rates to be charged per ton per mile what is a fair compensation for the use of the highways for single interstate trips; and for the expense of policing the traffic, it has imposed a double tax in case any operator fails to comply, and this could be permitted regardless of any excuse or reason for his failure. But here, because it is said that the *Page 275 
operator has been guilty of a second offense, the exaction against him is raised to a charge more than ninety times the normal charge; wherefore the question inescapably arises as to what relationship can this have to a fair compensation for the use and policing of the highway for one trip. Here the charge demanded is equal to what ninety trips otherwise would cost, which is obviously far and away and in the grossest measure in excess of anything which may be brought within the compensatory field.
To sustain such a demand it must, then, be taken out of the compensatory field and transferred to the province of offenses; but when that is done the owner or operator, the person against whom the exaction is demanded, must have committed, or authorized or ratified the offense, and nothing of that character is shown here. 25 C.J., pp. 1193, 1194; 35 Am. Jur., p. 1045; Planters' Package Co. v. Parson, 153 Miss. 9, 14, 120 So. 200. This would leave only the ground, if it can be made a ground, that the state has the right to resort to extreme measures to fetter or exclude an habitual or persistent violator of the motor vehicle law, but this cannot be done by showing only one wilful violation, — there must have been more than one such, and that is not shown here.